Case 0:19-cv-61549-RKA Document 4 Entered on FLSD Docket 07/08/2019 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                          CASE NO.: 19-CV-61549-ALTMAN/HUNT

 OFER ALIANI,

        Plaintiff,

 vs.

 YUM BERRY, LLC, and
 AMOS CHANERO,

       Defendants.
 _______________________/

   PLAINTIFF’S NOTICE OF FILING RETURNS OF SERVICE ON DEFENDANTS

        Plaintiff, Ofer Aliani, files the Returns of Service on Defendants, Yum Berry, LLC (June

 25, 2019), and Amos Chaneros (June 25, 2019).



 Dated this 8th day of July 2019.

                                                        Respectfully submitted,

                                                        Brian H. Pollock, Esq.
                                                        Brian H. Pollock, Esq.
                                                        Fla. Bar No. 174742
                                                        brian@fairlawattorney.com
                                                        FAIRLAW FIRM
                                                        7300 N. Kendall Drive
                                                        Suite 450
                                                        Miami, FL 33156
                                                        Tel: 305.230.4884
                                                        Counsel for Plaintiff




                         7300 N. Kendall Drive, Suite 450, Miami, Florida 33156
                                 TEL 305.230.4884 FAX 305.230.4844
                          brian@fairlawattorney.com www.fairlawattorney.com
